BROWN, J.
I am of opinion that the indictment in this case is bad, and ought to have been so adjudged on the demurrer thereto: I should therefore be for reversing the judgment of the county court sustaining the indictment, and of the circuit court affirming the same, and for giving a judgment here in favour of the defendant. But a majority of the court being of opinion that the indictment is good, and that the judgment ought not to be reversed on that ground, I can see no error in the refusal of the county court to give the instruction set out in the bill of exceptions, and am therefore for affirming the judgment.
Judgment affirmed with costs.